t c summary opinion united_states tax_court stephen d bowerman and jani a bowerman petitioners v commissioner of internal revenue respondent docket no 18142-10s filed date stephen d bowerman and jani a bowerman pro sese william d richard alicia h eyler and julie l payne for respondent summary opinion goeke judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed pursuant to sec_7463 the all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ income_tax for and respectively he also determined petitioners were liable for sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure for the same tax years respectively the issues for decision are whether petitioners are entitled to a deduction on schedule c profit or loss from business of dollar_figure for mortgage interest for we hold they are not whether petitioners are entitled to schedule c deductions of dollar_figure and dollar_figure for contract labor for and respectively we hold they are entitled to deduct parts of those amounts whether petitioners are entitled to claim on schedule c as cost_of_goods_sold dollar_figure for other costs for we hold they are entitled to claim part of that amount whether petitioners are entitled to employee_business_expense deductions claimed on schedule a itemized_deductions of dollar_figure and dollar_figure for and respectively we hold they are not whether petitioners are entitled to schedule a deductions of dollar_figure for certain attorney’s fees for we hold they are not whether petitioners are liable for accuracy-related_penalties under sec_6662 we hold they are but the penalties must be adjusted for consistency with this opinion and whether petitioner jani a bowerman qualifies for relief from joint_and_several_liability for and under sec_6015 we hold she does for part of each liability background petitioners are married and they lived together in alaska when they filed their petition petitioners filed joint form sec_1040 u s individual_income_tax_return for the and tax years for those tax years mr bowerman was self-employed and earned_income from various construction jobs and mrs bowerman worked as an administrative assistant for ups respondent issued a notice_of_deficiency to petitioners in date reflecting his determination of several omissions from petitioners’ taxable_income the omissions resulted from petitioners’ failure to report interest and dividend income to mrs bowerman unemployment income to mr bowerman and additional interest_income to both petitioners additionally respondent disallowed various schedule a and schedule c deductions and cost_of_goods_sold petitioners claimed on their and or income_tax returns and imposed accuracy-related_penalties before trial we deemed several facts established in particular pursuant to rule f we deemed established petitioners’ receipt of the unreported dividend interest and unemployment income three categories of issues remained for trial whether petitioners were entitled to the schedule c deductions and cost_of_goods_sold they claimed whether petitioners were entitled to the schedule a miscellaneous deductions they claimed and whether petitioners were liable for accuracy-related_penalties at trial an additional issue arose whether mrs bowerman is entitled to relief from joint_and_several_liability for and on their schedule c petitioners claimed an dollar_figure mortgage interest_deduction for the same year they also claimed an dollar_figure mortgage interest_deduction on their schedule a respondent disallowed the schedule c deduction respondent proposed a stipulation of facts and exhibits to which mr bowerman orally agreed petitioners however failed to provide a signed copy of the proposed stipulation of facts to respondent respondent moved for an order to show cause pursuant to rule f which we granted petitioners failed to respond to the order accordingly we issued an order that respondent’s proposed stipulation of facts and exhibits be deemed established petitioners reported income and expenses from mr bowerman’s construction business on their and schedules c respondent disallowed a dollar_figure deduction for contract labor for a dollar_figure deduction for contract labor for and dollar_figure of cost_of_goods_sold expenses for at trial mr bowerman testified that the contract labor deductions were for payments he made to a contractor robert chatman and various day laborers mr bowerman testified that he paid these expenses in cash without corresponding employment records mr bowerman offered a signed statement from mr chatman that listed the amounts mr bowerman paid to mr chatman in and in the statement mr chatman asserted that mr bowerman had paid him dollar_figure and dollar_figure in and respectively and paid day laborers an additional dollar_figure mr bowerman further testified that his recent attempts to find mr chatman have been unsuccessful on their schedule c petitioners claimed cost_of_goods_sold expenses for materials_and_supplies of dollar_figure and for other costs of dollar_figure respondent disallowed the other costs component mr bowerman has offered numerous receipts and invoices for and to substantiate the expenses on their schedule a petitioners claimed a dollar_figure deduction for attorney’s fees additionally on their and schedules a petitioners claimed deductions of dollar_figure and dollar_figure respectively for employee business_expenses related to mr bowerman’s snowplowing activities petitioners did not report income from snowplowing activities on their and income_tax returns or indicate that mr bowerman was employed by a snowplowing company mr bowerman testified at trial that he was self-employed for and at trial mr bowerman asserted that mrs bowerman qualified for relief from joint_and_several_liability after the trial mrs bowerman amended the petition to claim relief from joint_and_several_liability discussion i burden_of_proof generally taxpayers bear the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner in a notice_of_deficiency are incorrect rule a 290_us_111 deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any claimed deductions rule a 503_us_79 to satisfy this burden taxpayers must present sufficient records to substantiate their deductions see sec_6001 65_tc_87 aff’d 540_f2d_821 5th cir gorokhovsky v commissioner tcmemo_2012_206 aff’d __ fed appx __ 7th cir date sec_1_6001-1 income_tax regs cost_of_goods_sold is subtracted from gross_receipts to determine gross_income sec_1_61-3 income_tax regs such costs are not treated as deductions and are not subject_to the same rules as deductions 88_tc_654 xuncax v commissioner tcmemo_2001_226 taxpayers are required however to substantiate any amounts claimed as cost_of_goods_sold and maintain records sufficient for that purpose xuncax v commissioner tcmemo_2001_226 sec_1_6001-1 income_tax regs the commissioner bears the burden of production with respect to an accuracy-related_penalty sec_7491 to meet that burden the commissioner must present sufficient evidence indicating that the penalty is appropriate 116_tc_438 if the commissioner meets this burden to avoid the penalty the taxpayer must present evidence sufficient to persuade the court that the penalty should not apply id pincite except as otherwise provided in sec_6015 taxpayers requesting relief from joint_and_several_liability bear the burden_of_proof rule a 119_tc_306 aff’d 101_fedappx_34 6th cir ii schedule c claims sec_162 provides a deduction for certain business-related expenses to qualify for the deduction an item must be paid_or_incurred during the taxable_year for carrying on any trade_or_business an expense a necessary expense and an ordinary_expense 403_us_345 an expense is ordinary if it is normal customary or usual within the relevant business see 308_us_488 an expense is necessary if it is appropriate and helpful for the business 320_us_467 welch v helvering u s pincite a mortgage interest_deduction for petitioners claimed mortgage interest deductions of dollar_figure on both their schedule a and their schedule c petitioners bear the burden of substantiating the schedule c mortgage interest_expense and proving that the expense was ordinary and necessary to mr bowerman’s construction business respondent argues that petitioners failed to prove that they incurred and paid the expense during the taxable_year and that the deduction is not a mere duplicate of the schedule a deduction mr bowerman’s testimony did not address this issue and petitioners have presented no evidence to substantiate the expense accordingly we agree with respondent and hold that petitioners have failed to carry their burden_of_proof regarding the schedule c mortgage interest_deduction b contract labor deductions petitioners claimed contract labor deductions of dollar_figure and dollar_figure for and respectively at trial mr bowerman testified that mr chatman worked for him as a contract laborer and acted as his agent hiring additional laborers mr bowerman produced an unsworn statement from mr chatman that stated mr bowerman paid mr chatman dollar_figure in dollar_figure in and dollar_figure for day laborers mr bowerman also produced several pay statements and check copies from and for other workers from this evidence we can determine that mr bowerman paid and incurred contract labor expenses of dollar_figure and dollar_figure in and respectively mr chatman’s statement does not specify when mr bowerman paid the day laborers the dollar_figure consequently mr bowerman has failed to prove he paid the dollar_figure expense in either year mr bowerman has carried his burden_of_proof for contract labor deductions of dollar_figure and dollar_figure for and respectively c cost_of_goods_sold expenditures_for petitioners claimed a schedule c cost_of_goods_sold reduction in income of dollar_figure which consisted of dollar_figure for materials_and_supplies and dollar_figure for other costs respondent disallowed the other costs component mr bowerman provided many of his receipts for construction expenditures he made in although mr bowerman failed to substantiate the full amount claimed he has proven that he incurred at least dollar_figure of cost_of_goods_sold in respondent argues that petitioners have failed to prove they incurred the expenditures_for a business_purpose we disagree the evidence demonstrates that petitioners incurred the expenditures in the course of mr bowerman’s construction business respondent further argues that it is not clear whether mr bowerman’s receipts substantiate expenditures included in the materials component or those included in the other costs component we agree with respondent we hold that mr bowerman substantiated dollar_figure of his total cost_of_goods_sold but failed to substantiate the remaining dollar_figure we hold petitioners failed to carry their burden_of_proof with regard to this latter amount iii schedule a deductions pursuant to sec_162 taxpayers may deduct all of the ordinary and necessary expenses they pay or incur during the taxable_year in carrying_on_a_trade_or_business including expenses paid_or_incurred as an employee 79_tc_1 to satisfy their burden of substantiation taxpayers must present sufficient permanent records or books of account to support the amounts of deductions claimed on the return sec_6001 sec_1 a e income_tax regs a employee_business_expense deduction petitioners claim they are entitled to deduct dollar_figure and dollar_figure in unreimbursed employee_expenses for and respectively the amounts consist of vehicle expenses and other business_expenses petitioners’ returns indicate that the expenses related to mr bowerman’s snowplowing employment petitioners did not report income related to mr bowerman’s snowplowing activity on their and returns nor did they indicate that mr bowerman was an employee of a snowplowing company during those years at trial mr bowerman admitted that he did not have any business-related expenses as an employee during and because he was not working as an employee during that time although the expenses are not deductible as schedule a employee_expenses petitioners might have been able to deduct them as schedule c business-related expenses if they had properly substantiated them mr bowerman testified that the expenses were for vehicle maintenance mileage fuel and a vehicle he purchased for mr chatman we gave petitioners ample opportunity after trial to submit supplemental documentation substantiating the expenses petitioners failed to do so accordingly petitioners are not entitled to deduct any of the expenses they claimed as unreimbursed employee_expenses on their and schedules a b attorney’s fees deduction petitioners claimed a dollar_figure deduction for for attorney’s fees mr bowerman testified that the deduction was for legal fees he incurred concerning his former employment petitioners however submitted no documentation to substantiate the purpose or amounts of the expenses they incurred mr bowerman’s testimony is insufficient to substantiate the expense see sec_162 sec_6001 accordingly we hold petitioners have failed to carry their burden of proving their entitlement to the dollar_figure attorney’s fees deduction for iv accuracy-related_penalties sec_6662 and b imposes an accuracy-related_penalty if any part of an underpayment_of_tax resulted from a substantial_understatement_of_income_tax the penalty is of the portion of the underpayment_of_tax to which the section applies sec_6662 the commissioner bears the burden of production on the applicability of an accuracy-related_penalty sec_7491 higbee v commissioner t c pincite once the commissioner meets this burden the taxpayer bears the burden of proving that the penalty is inappropriate because of reasonable_cause and good_faith see sec_6664 higbee v commissioner t c pincite respondent meets his burden of production by showing that petitioners’ understatements of income_tax are substantial individuals substantially understate their income_tax when they understate their tax by an amount that exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 petitioners’ understatements exceed the threshold even after we reduce them to account for our holdings above respondent has therefore met his burden of production petitioners bear the burden of proving that the accuracy-related_penalty is inappropriate because of reasonable_cause and good_faith whether the taxpayer acted with reasonable_cause and good_faith is determined by the relevant facts and circumstances and most importantly the extent to which the taxpayer attempted to assess the proper tax_liability brunsman v commissioner tcmemo_2003_ mr bowerman testified that when i was inputting this stuff at night when i’d get home from work a lot of times i wasn’t paying attention to where i was sticking it and sometimes i was paying attention and it would go in the right spot and sometimes i wasn’t and it wouldn’t it is clear from mr bowerman’s testimony that petitioners’ attempts to assess the proper tax_liabilities were not made with reasonable_cause or in good_faith accordingly we hold that petitioners’ underpayments are attributable to substantial understatements of income_tax and the penalty applies for both and v innocent spouse relief in general married individuals who file a joint_return are jointly and severally liable for the tax arising from the return sec_6013 sec_6015 allows a spouse to obtain relief from joint_and_several_liability in certain circumstances a sec_6015 relief a taxpayer may seek relief from joint_and_several_liability under sec_6015 if the taxpayer has filed a joint_return for the taxable_year on the return there is an understatement_of_tax attributable to the other taxpayer the taxpayer establishes that in signing the return she did not know and had no reason to know of the understatement taking into account the facts and circumstances it is inequitable to hold the taxpayer liable for the deficiency attributable to the understatement and the taxpayer elects innocent spouse relief within two years of the beginning of collection activities respondent contends that mrs bowerman has failed to satisfy the third and fourth requirements knowledge requirement an understatement_of_tax may result from underreporting income or from improperly claiming deductions concerning the knowledge requirement several courts of appeals have distinguished between omitted income and erroneous deduction cases for purposes of determining whether a putative innocent spouse had no reason to know of the understatement see sec_6015 887_f2d_959 9th cir in omitted income cases courts have held that taxpayers have a reason to know of an understatement if they know of the transaction giving rise to the claimed tax benefits 595_f3d_338 6th cir aff’g tcmemo_2009_20 mrs bowerman does not qualify for relief from joint_and_several_liability attributable to her omitted income among the items of unreported income were interest and dividends_paid solely to mrs bowerman additionally the u s department of the treasury paid interest to mr and mrs bowerman jointly mrs bowerman had reason to know of these items because she knew of the underlying assets mrs bowerman also does not qualify for relief from joint_and_several_liability related to mr bowerman’s unreported unemployment income petitioners have presented no evidence to refute mrs bowerman’s knowledge of this income accordingly she is ineligible for sec_6015 relief from tax related to petitioners’ unreported interest dividend and unemployment income when the understatement_of_tax liability results from improper deductions courts have applied a reasonably prudent person standard to evaluate knowledge courts have generally found that a taxpayer knew or had reason to know of an understatement if a reasonably prudent person in the taxpayer’s position would have known the return contained a substantial_understatement 112_f3d_1258 5th cir aff’g in part rev’g in part tcmemo_1995_572 74_f3d_1528 7th cir rev’g tcmemo_1994_241 18_f3d_1521 11th cir rev’g tcmemo_1991_463 992_f2d_1256 2d cir aff’g tcmemo_1992_228 930_f2d_585 8th cir rev’g tcmemo_1990_101 in applying this standard we consider four factors the taxpayer’s education the taxpayer’s involvement in the family’s financial affairs the presence of unusual or lavish expenses beyond the family’s norm and the other spouse’s evasiveness or deceitfulness concerning the family’s finances price v commissioner f 2d pincite mrs bowerman does qualify for relief from tax or additions to tax resulting from mr bowerman’s erroneous deductions on the basis of the four factors of the price test we hold that mrs bowerman did not know or have reason to know of the understatement first although there is no specific evidence in the record of mrs bowerman’s education her employment as an administrative assistant for ups does not indicate any specialized knowledge of finance business or taxation second we find credible mr bowerman’s testimony that mrs bowerman was entirely unaware of the details of mr bowerman’s business third nothing in the record indicates changes in family income or spending but petitioners bear the burden of proving that no changes occurred because petitioners have presented no evidence on the matter this factor weighs in respondent’s favor see rule a finally we do not find that mr bowerman consciously deceived mrs bowerman or hid his erroneous deductions from her however the record demonstrates that he did not involve mrs bowerman in managing his business or maintaining his records considering these factors we hold mrs bowerman had no reason to know of her husband’s erroneous deductions for purposes of this section we include schedule a itemized_deductions schedule c business deductions and schedule c cost_of_goods_sold expenditures under the umbrella term erroneous deductions even though cost_of_goods_sold is a reduction in gross_receipts not a deduction equity requirement respondent argues that it would not be inequitable to hold mrs bowerman liable for mr bowerman’s errors we disagree in analyzing the equity of imposing liability we must consider all of the facts and circumstances including whether the requesting spouse significantly benefited from the understatement sec_1_6015-2 income_tax regs the record does not indicate that mrs bowerman significantly benefited from the erroneous deductions accordingly we believe fairness dictates granting mrs bowerman relief from joint_and_several_liability for tax or additions to tax related to mr bowerman’s improper deductions because none of the other requirements of sec_6015 are in dispute we hold mrs bowerman is entitled to relief from joint_and_several_liability for tax or additions to tax related to mr bowerman’s improper deductions for and b sec_6015 or f relief sec_6015 allows a spouse to obtain relief from joint_and_several_liability in three different circumstances first a taxpayer may seek relief under sec_6015 outlined above we hold mrs bowerman is entitled to sec_6015 relief for the erroneous deductions not the items of omitted income second a requesting spouse may seek relief under sec_6015 if the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse mrs bowerman fails to qualify for any relief under sec_6015 because she is still married to and resides with mr bowerman third a requesting spouse who does not qualify for relief under sec_6015 or c may nonetheless avoid joint_and_several_liability if taking into account all the facts and circumstances the secretary determines it is inequitable to hold that individual liable for any unpaid tax or deficiency sec_6015 revproc_2013_34 2013_43_irb_397 provides a list of factors that the commissioner will consider in making a sec_6015 determination the factors include marital status economic hardship knowledge or reason to know the nonrequesting spouse’s legal_obligation significant benefit compliance with income_tax laws and mental or physical health revproc_2013_34 sec_4 i r b pincite mrs bowerman fails to qualify for relief under sec_6015 for the omitted income because such relief is based on the facts and circumstances and mrs bowerman has given no facts or circumstances that indicate denying relief would be inequitable mrs bowerman bears the burden of proving facts and circumstances relating to the factors specified in revproc_2013_34 supra see rule a moreover the fact that nearly all of the items of omitted income bore mrs bowerman’s name leads us to conclude that mrs bowerman does not qualify for relief under sec_6015 for the items of omitted income because mrs bowerman has not satisfied the requirements of sec_6015 or f we hold she is not entitled to relief from joint_and_several_liability for tax or additions to tax related to the items of omitted income to reflect the foregoing and petitioners’ concessions decision will be entered under rule
